Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation Application
1.	This Application No. 16/109,545 filed 08/22/2018 is a Continuation of Application No. 14/954,825, now abandoned.  14/954,825 is a Continuation of Application No. 14/169,400, now abandoned.  14/169,400 Claims Priority from Provisional Application No. 61/759,081, filed on 01/31/2013.  Therefore, the priority date is 01/13/2013.   

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/16/21 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the FIRST RCE filed for the Continuation case, and this action is the SECOND action of the FIRST RCE.

Status of Claims
2.	This action responds to the Applicant's amended Claims and Arguments/Remarks filed on 11/15/21.  Claims 1, 5, and 10-13 are pending and examined below.  Claims 1, 5, and 12 are Currently Amended.  Claims 2-4, and 6-9 are Cancelled.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts on p. 8:  "Each of the independent claims now includes "the first ensemble module including a machine learning credit model" and providing "the first adverse action notification to a borrower via a print server".

	The Examiner replies:  The PG Pub Specification discloses:  in Par [0052], "Path-finding is a well-studied problem in machine learning in either a graph or a continuous domain, and there are many well-studied algorithms for finding optimal or near-optimal paths, including, without limitation: ant colony optimization, swarm-based optimization techniques, steepest and stochastic descent algorithms. In addition, there are many multidimensional optimization algorithms available, which has been a major area of study in computer science since the first computer was built. Other path finding algorithms may be used as well depending on suitability to the data set and/or desired outcome. Thus, depending on the nature of the algorithms in the LENDER CRITERIA 600, these path finding algorithms may be applied singularly, or in a hybrid approach, depending on whether the features of the LENDER CRITERIA and/or BORROWER DATA 100 are continuous and/or discrete"; and, in Par [0093] Thus, reporting the intelligible reasons for the adverse action letters 500 requires additional steps and procedures. The creation of adverse action letters 500 may be resolved within the standard boundaries of well-studied machine learning paradigms. In essence, the 'filtered' field list would then be translated to associated qualitative entries. For example, a variable or meta-variable associated with 'number of addresses' would have at least one text entry associated with it (so called 'report classes'), such as “your residential address has changed many times in the past five years, indicating that your employment is unstable". By Applicant's own admission, machine-learning is a well-understood, routine, and conventional process.

	In addition, the amended Claims recite, "receive a first ensemble module via the Internet, the first ensemble module including a machine learning credit model".  The claims do recite receiving a "black box" machine-learning model rather than specific steps associated with training the machine learning model, or specifically requiring or integrating a computer to train the machine-learning model.

	In addition, providing "the first adverse action notification to a borrower via a print server" recites insignificant extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Providing a notification via generic technology (i.e., a print server) is well-known and is tangentially related to the intensive mathematical formulation of the invention.

b)	The Applicant asserts, "The current claims are analogous to the claims in DDR Holdings, LLC v. Hotels.com (DDR), which were found to be patent eligible. The DDR invention was associated with hyperlinks. Real hyperlinks only exist in the computer world. As a result, in DDR, the Federal Circuit determined that the claimed solution was "necessarily rooted in computer technology" and, therefore, patent eligible. The machine learning model of the present application is also "necessarily rooted in computer technology".

The Examiner replies: In the case of DDR Holdings the claimed solution that amounts to significantly more is rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.  That is, the solution in DDR is a technological solution to a technological problem that intrinsically exists in a computer environment and is introduced by the technology itself.  DDR recites a specific way to automate the creation of a composite web page by an “outsource provider” that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet.  In the instant application, the claimed invention is a technological solution to a fundamental economic practice - not to a problem introduced by the technology itself – using generic computer technology to perform mathematical calculations.  In addition, the amended Claims recite, "receive a first ensemble module via the Internet, the first ensemble module including a machine learning credit model".  The claims do not recite specific steps to train the machine-learning model.  The processor, memory, and computer-readable medium comprising computer technology are used in their well-understood, routine, and conventional manner to perform data analytics and do not comprise a practical application or amount to significantly more as defined by the Office.





DETAILED ACTION

Claim Objections
4.	Claim1 is objected to because of the following informalities: the word "processor" should be followed by a semi-colon instead of a period.  Correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites “at least one processor; a memory; and at least one non-transitory computer-readable medium comprising: an initial population of exemplars, each exemplar comprising an index and a bit vector, and computer-readable instructions that, when executed by the at least one processor, control the system to:”.  The Examiner asserts these limitations are redundant, that is, the at least one non-transitory computer-readable medium is the memory. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation is amended to, “at least one processor; storing: an initial population of exemplars, each exemplar comprising an index and a bit vector, and computer-readable instructions that, when executed by the at least one processor, control the system to:”.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1, 5, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process, in this case a method (Step 1 of the 101 Analysis), and the disclosed method recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis).  See the Federal Register, Vol. 84, No. 4, dated Monday, January 7, 2019, pp. 50 – 57.

	Step 1 - Do the Claims Embody a Process, Machine, Manufacture or Comp of Matter?
	Yes. The claims embody a system and method (i.e., a series of steps or process) for generating an adverse action notification.  The method is accomplished using a system of generic computing components (at least one processor, a memory, and at least one non-transitory computer-readable medium comprising computer-readable instructions).

	Step 2A, Prong 1 - Are the Claims Directed To Abstract Idea(s)?
Yes.  Independent Claims 1, 5, and 12 as a whole recite a Method of Organizing Human Activity (i.e., generate a first application result for a first application by using the first ensemble module; generate a first adverse action notification for the first application based on the generated first application result, and provide the first adverse action notification to a borrower), but the majority of the amended limitations to generate the adverse action notification recite Mathematical Concepts in the form of Mathematical Relationships and Calculations.  The amended claims recite:

an initial population of exemplars. each exemplar comprising an index and a bit vector; …
wherein generating the first action adverse notification comprises:
selecting a subset of previous applications with scores above a fundability threshold;
creating the initial population of exemplars comprising: for each exemplar:
generating the index, wherein the index is an index into the subset of previous applications;
generating the bit vector; and,
storing the index and the bit vector in memory,
wherein each bit in the stored bit vector corresponds to a feature used to generate the first application result, and wherein a bit value of 1 indicates a difference between a value of the corresponding feature in the first application and a value of the feature in the associated previous application; 
for each exemplar included in the initial population of exemplars: generating a modified application comprising: for each feature corresponding to a bit value of 1 in the stored bit vector of the exemplar, replacing the value of the feature in the first application with the corresponding value of the feature in the previous application corresponding to the exemplar;
generating a score for each modified application by using the first ensemble module;
ranking each exemplar according to the score of the corresponding modified application;
generating a second population of exemplars by selecting a subset of the initial population of exemplars according to the ranking;
mutating the stored bit stored vectors in each exemplar in the second population to generate mutated exemplars, storing the bit vectors of the mutated exemplars in the memory, and adding the mutated exemplars to the second population;
selecting pairs of mutated exemplars;
for each selected pair of mutated exemplars, exchanging contents of a subset of the respective stored bit vectors to generate crossed-over exemplars, and adding the crossed-over exemplars to the second population;
for each exemplar included in the second population: generating a new modified application comprising: for each feature corresponding to a bit value of 1 in the stored bit vector of the exemplar in the second population, replacing the value of the feature in the first application with the corresponding value of the feature in the previous application corresponding to the exemplar included in the second population;
generating a score for each new modified application by using the first ensemble module;
ranking each exemplar included in the second population according to the score of the corresponding new modified application;
selecting a subset of the second population of exemplars according to the ranking of the exemplars included in the second population.

These limitations recite mathematical relationships and calculations comprising variable selection, variable value modification/substitution, scoring, and ranking.  MPEP 2106.04(a)(2) recites examples of mathematical calculations including: "i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018)" and "a step of 'determining' a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation".  The Examiner notes the SAP America case (as in the instant application) did not recite a specific formula but merely recited performing a mathematical calculation based on a received variable (i.e., a bias parameter that determines a degree of randomness in the resampling process) and then providing a report.

Step 2A, Prong 2 – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "at least one processor, a memory, and at least one non-transitory computer-readable medium comprising computer-readable instructions" to perform the steps of manipulating, analyzing, scoring, and ranking known information to generate an adverse action notification.  These additional computing elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.

The Applicant does not disclose anywhere in the Specification that the method improves the functioning of a computer or any other technology.  The Specification discloses "improved systems and methods for generating high quality adverse action letters" (Par [0010]); AND, "importing a borrower dataset and a lender's credit criteria at a first computer (borrower data and lender criteria); processing the dataset variables and/or sets of variables in the lender's algorithms to identify which variables, when changed, result in an increased credit score (field selection); ranking individual variables and/or sets of variables in the borrower dataset to yield the greatest differences in a credit score (field ranking); and generating a report showing which variables and/or sets of variables, when changed, result in an acceptable credit score (reason test generation)" (Par [0011]); AND, "Any of the above-described processes and methods may be implemented by any now or hereafter known computing device".  Bit vectors are merely computer based mathematical representations of loan properties using 1's and 0's. Performing faster or more extensive calculations on a computer is not an improvement to the computer itself, e.g., the processing speed of the computer itself is not fundamentally changed.  Rather, the processor/computer comprised of "any now or hereafter known computing device" is merely used as a tool to perform the abstract idea. 

The additional elements of "generating a first adverse action notification for the first application based on the generated first application result, and providing the first adverse action notification to a borrower via a print server" and "generating the first adverse action notification by using the selected subset of the second population of exemplars" comprise insignificant extra-solution activity. MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  The Examiner asserts generating and providing a notification amounts to necessary data outputting and is tangentially related to the intensive mathematical formulation of the invention, and providing the notification via generic technology (i.e., specifically via a print server) is well-known.  The purported inventive concept in this application is using the ensemble models (i.e., extensive mathematical formulations) to determine what notification to provide. The Applicant has not disclosed how the notifications comprise a technological improvement, or something other than being the intended result of the calculations.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  The method is accomplished using additional elements recited at a high level of generality comprising:  (i) the recitation of generic computing components and structures (e.g., at least one processor, a memory, and at least one non-transitory computer-readable medium comprising computer-readable instructions) that serve to perform mathematical calculations.  The purported inventive concept in this application is using the ensemble models to determine what notification to provide. Performing programmed calculations to provide "better" notifications resulting from extensive mathematical formulations does not amount to significantly more. The generic computer is merely programmed in a different way to make a more granular or refined analysis of existing data using techniques that are well-understood, routine, and conventional to persons having ordinary skill in the art.

The Specification discloses the recited claims in Pars [0084] to [0086] using an example of "Mr. B".  Par [0087] then discloses, "It should be noted that the example of Mr. B is a simple and straightforward genetic algorithm".  Genetic algorithms comprise mathematical relationships and calculations. By the Applicant's own admission, then, the claims recite "simple and straightforward" (i.e., well-understood, routine, and conventional) Mathematical Concepts.  Bit vectors are merely computer based mathematical representations of loan properties using 1's and 0's, and exchanging and mutating the bit vectors is a heuristic, genetic algorithm process.  Heuristic and genetic algorithms are well-understood, routine, and conventional.  In the prior Office Action, the Examiner attached PG Publication No. 2008/0222061 by inventor Hendra Soetjahja filed on March 3, 2008 as well as two non-patent literature references from Wikipedia for "Genetic Algorithm" and "Bit Array" (a series of "bit vectors" is also known as a bit array). As previously asserted, each of these references discloses well-understood, routine, and conventional genetic algorithm concepts to simplify a data-intensive math problem. The Applicant is merely applying these concepts using specifically constructed bit vectors and a genetic algorithm applied to a particular, purportedly intractable loan approval problem.  Tailoring well-understood, routine, and conventional mathematical concepts (i.e., genetic/heuristic algorithms and bit vectors) that, by design, are intended to make data intensive problems more tractable to a particular data set (i.e., "previous applications with scores above a fundability threshold") does not amount to significantly more
 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation for applying a particular mathematical calculation process and providing a result or notification. The ordered combination of claim limitations embodies the execution of abstract ideas using generic computing components and structures and does not embody the invention of hardware or software specifically designed to improve any core technology (e.g., computer functionality) or overcome a problem introduced by the technology itself.

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  Dependent claims 10 and 11 merely recite additional details that further limit mathematical calculations.

Therefore, Claims 1, 5, and 10-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691